Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
La Tricia Hardy appeals the district court’s order granting summary judgment to the Defendant in her action under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (2012) and denying her motion to amend the complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hardy v. Verizon, No. 8:12-cv-02095-JFM (D.Md. Aug. 23, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.